Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 17 February 1792
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas


          
            Dr Sir
            Monticello Feb: 17. 1792.
          
          We arrived here yesterday Evening after a tedious and disagreeable journey thro’ the deepest snow within the memory of persons of my age. In the Sixty miles that we have advanced to the Northward the Snow has increased from a small quantity in the shade of hills and buildings to a general cover of ten or twelve Inches: if the progression continues what must it be about philadelphia? The whole surface of Virginia has been covered five weeks from Six to eighteen Inches and the thaw wch. took place 10 days ago in Cumberland has just commenced here, today. We had an opportunity of seeing the effects tho’ not the Phaenomenon itself, of an Ice-fresh in James River. A few days past the Ice broke generally with a sudden rise of the river and passing rapidly down met with an impediment near Scots-ferry where in Six or Seven hours an immense dam was formed from the bottom of the rivers bed to the height of fifteen feet above its usual Surface. The Waters thus checked, flowed back and in many places inundated the low grounds carrying huge pieces of Ice which laid all the trees on the bank prostrate. These pieces of Ice being left on the retiring of the Waters have formed an impassable wall along each bank for the distance of ten or twelve miles, which it has been necessary to cut thro’ with Axes to get to the river. The boatmen expect to find great changes in the channel and are apprehensive of considerable danger to the first who attempt the navigation. Indeed, such huge masses of Ice impelled by a rapid current, may be equal not only to the removal  of shoals and the displacing the largest rocks, but by accumulating against them, to the diminution and perhaps the total destruction of Islands. It appears, that this agent if not wholly disregarded in the Natural History of rivers and their adjacent lands has not had that power attributed to it, which it seems to possess, for effecting changes on the Surface of the Globe.
          Feb. 18. A heavy Snow Storm today has taken away our hopes of seeing the Earth shortly. The planters are all in good spirits; the benefit of snow to all vegetables is generally acknowledged and they say justly that in their slovenly way of feeding their cattle, on the ground, some provender is saved by the Snow, which would otherwise have been trodden into the Mud. Great hopes are entertained of a check to the multiplication of the Weevil, which by your goodness I am certain of identifying with the insect of Angoumois. I am afraid however, that the frost has not destroyed as many as otherwise would have been exported or have perished in the Mill. Your trees have arrived but from the depth of the Snow cannot be set out. Our care I hope will prevent their being injured. Your Albemarle friends are all in good health except Colo. Carter who lies dangerously ill at Fredericksburg and is attended by Gilmer.
          I have not as yet seen Mr. Clarkson and cannot therefore communicate any thing from him untill the next post.—I am Dear Sir your most obedt. Servt. & aff. friend,
          
            TMRandolph junr.
          
        